Citation Nr: 0326351	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, 
thoracic spine strain for the period preceding October 8, 
1997.

2.  Entitlement to an evaluation higher than 10 percent for 
residuals, thoracic spine strain for the period beginning 
October 8, 1997.

2.  Entitlement to service connection for transitional 
vertebrae at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel
INTRODUCTION

The veteran had active military service from September 1980 
to December 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which assigned the veteran 
initial noncompensable ratings for myalgia of the dorsal 
spine, and residuals of a fracture of the coccyx, and denied 
entitlement to service connection for transitional vertebrae 
at L5-S1.  By a rating decision dated April 2003, the RO 
increased the veteran's evaluation for residuals of a dorsal 
spine strain to 10 percent effective October 8, 1997.  

REMAND

In a letter dated November 7, 2002, the RO notified the 
appellant that an attempt had been made to obtain evidence 
from Body, Mind & Soul, but no response had been received.  
The appellant responded in a letter dated November 20, 2002, 
in which she reported that she had communicated with Body, 
Mind & Soul and found that the caregiver at that organization 
had misunderstood what information had been required by VA.  
The appellant further stated that she had, in fact, beeen 
treated for pain at Body, Mind & Soul, and that she had asked 
Body, Mind & Soul to forward the records.  It also appears 
from the claims folder that the RO might have used an 
outdated address in communicating with Body, Mind & Soul. 

The claims folder does not include the treatment records from 
Body, Mind & Soul, and, the record does not indicate that VA 
took any further action to assist the appellant in obtaining 
records from Body, Mind & Soul.

Because the claims folder does not include all the evidence 
of treatment of the appellant's service-connected 
disabilities that might be available, further 



development of the claims is necessary.  Accordingly, this 
case is remanded for the following actions:

1.  VA must communicate with the 
appellant an ensure that the correct 
address of Body, Mind & Soul is of 
record.   VA must then attempt to obtain 
copies of the appellant's treatment 
records from Body, Mind & soul and 
associate the treatment records with the 
claims folder.

2.  VA must ensure that all notice and 
duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are properly applied in the 
development of the claims.  

3.  VA must re-adjudicate the claim based 
on the entire record, to include all 
evidence added to the record in 
accordance with the above instructions.

4.  When the foregoing actions have been 
completed,  and if all claims cannot be 
resolved to the satisfaction of the 
appellant, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion, factual or 
legal, as to the final disposition of any unresolved issue.  
It must be emphasized, however, that the 




veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 


___________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


